Citation Nr: 0807079	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-27 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased initial rating for rheumatic 
heart disease with aortic valve replacement, currently rated 
as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1956.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied an increased rating greater than 10 
percent for rheumatic heart disease.  A July 2005 rating 
decision granted an increased rating of 60 percent for 
rheumatic heart disease with aortic valve replacement.  
However, as that grant does not represent a total grant of 
benefits sought on appeal, the claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  In 
September 2006, the veteran testified before the Board at a 
hearing held at the RO.  When this case was before the Board 
in March 2007, it was remanded to the RO for further 
development.  

In his September 2006 Board hearing, the veteran stated that 
he experienced pain, swelling, and discoloration of his left 
leg and that he had been diagnosed and treated for 
cellulitis.  He stated that the condition was secondary to 
surgery to remove a vein for coronary artery bypass grafts 
performed in September 1999.  He also stated that the surgery 
caused a scar on his left leg.  These issues were referred to 
the RO for further development in the Board's March 2007 
remand.  In addition, in a statement in support of claim 
received by the Board in December 2007, the veteran claimed 
service connection for chronic cellulitis due to open heart 
surgery, a double coronary bypass graft, and removal of the 
saphenous vein from the left leg.
As those claims have not been developed for appellate review, 
the Board refers them to the RO for appropriate action.


FINDING OF FACT

The veteran's rheumatic heart disease with aortic valve 
replacement is manifested by a workload of no more than seven 
METS; dyspnea, fatigue, angina, and dizziness; and an 
ejection fraction of 50 percent.  There is no evidence of 
congestive heart failure.
CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 60 
percent for rheumatic heart disease with aortic valve 
replacement have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10; 38 C.F.R. § 4.88b, Diagnostic Code (DC) 6309 
(2007); 38 C.F.R. § 4.104, Diagnostic Codes (DCs) 7000, 7016, 
7017 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In May 2004, prior to the initial adjudication of the claim, 
the veteran was notified of the evidence not of record that 
was necessary to substantiate the claim.  He was told that he 
needed to provide the names of persons, agency, or company 
who had additional records to help decide his claim.  He was 
informed that VA would attempt to obtain review his claim and 
determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

It was also requested that he provide evidence in his 
possession that pertained to the claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.

The veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating in May 2004 and March 2007.  It is therefore inherent 
in the claim that the veteran had actual knowledge of the 
rating element of his increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA- authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, VA medical examinations pertinent to the 
claim were obtained in September 2003, June 2004, June 2005, 
and June 2007.  Pursuant to the Board's March 2007 remand and 
the veteran's request, the RO requested and obtained 
additional VA and private medical records.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).

The veteran's service-connected history of rheumatic heart 
disease with aortic valve replacement has been rated using 
the criteria of 38 C.F.R. § 4.88b, Diagnostic Code 6309, 
which provides that rheumatic fever as an active disease will 
be rated as 100 percent disabling.  Thereafter, residuals are 
to be rated under the appropriate bodily system.  In this 
case, heart disease would be rated under the provisions of 
38 C.F.R. § 4.104, Diagnostic Code (DC) 7000, which pertains 
to valvular heart disease, including rheumatic heart disease.  
Under DC 7000, a 60 percent rating is warranted for more than 
one episode of acute congestive heart failure in the past 
year, or; workload of greater than three METs but not greater 
than five METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A rating of 100 
percent is warranted for valvular heart disease during active 
infection and for three months following cessation of therapy 
for active infection with cardiac involvement.  Thereafter 
ratings would be assigned, with rheumatic heart disease with 
aortic valve replacement (documented by findings on physical 
examination and either echocardiogram, Doppler 
echocardiogram, or cardiac catheterization) resulting in: 
chronic congestive heart failure, or; workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104 (2007).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a rating in 
excess of 60 percent for rheumatic heart disease with aortic 
valve replacement.

VA medical records dated in August 2003 note that the veteran 
has a prior history of status post coronary artery bypass 
grafting of two vessels in 1999.  The assessment was coronary 
artery disease (CAD) and aortic valve replacement.

The veteran underwent a VA general medical examination in 
September 2003.  The assessment was coronary artery disease, 
diabetes, increased cholesterol, history of coronary artery 
bypass graft, and aortic valve replacement.  The examiner 
also performed a VA heart examination and noted that the 
veteran had aortic stenosis several years ago and progressive 
symptoms of fatigue and dyspnea.  In 1999, he underwent an 
aortic valve replacement with bovine valve and a double 
bypass due to CAD.  The examiner opined that aortic stenosis 
secondary to rheumatic fever was as likely as not and that 
the veteran's remaining conditions were not service-
connected.  The examiner further opined that his CAD was 
unrelated to the rheumatic fever in service, but that it was 
as likely as not that the damage to the aortic valve 
necessitating valve replacement was due to the rheumatic 
fever he had in service.

VA medical records dated in January 2004 reflect an 
assessment of CAD and rheumatic heart disease.  In June 2004, 
the veteran denied any shortness of breath or chest pain.  
The heart had a regular rhythm.

During a VA heart examination in June 2004, the veteran 
stated that he became short of breath when walking uphill for 
long periods of time.  He stated that he had fatigue and 
dizziness, but that he did not have chest pain.  The examiner 
noted that a 2002 stress test was normal.  On examination, 
the heart was mid-systolic with a grade 1-2 murmur with a 
click over valve.  There was no evidence of congestive heart 
failure.  The examiner opined that the consequences of 
rheumatic fever were valve replacement with severe impairment 
to activities and the demands of daily living.  In a July 
2004 addendum, the examiner reported that he had a workload 
greater than 10 METs.

In April 2005, the veteran underwent a myocardial stress 
procedure.  A resting electrocardiogram showed a normal sinus 
rhythm.  The left ventricular injection fraction (LVEF) was 
50 percent.   During the exercise electrocardiogram, he 
denied angina but complained of dyspnea.  There were no 
significant ST segment changes or arrhythmias.  There was a 
normal blood pressure response to exercise.  During the 
recovery electrocardiogram, he denied angina.  Again, there 
were no significant ST segment changes.
The veteran underwent a VA heart examination in June 2005.  
He had no angina or dyspnea.  He was occasionally fatigued 
without dizziness or syncope.  He had CAD with no congestive 
failure.  While he had open heart surgery with replacement of 
the aortic valve, he had no transplants or angioplasty.  The 
examiner noted that during an April 2005 stress test his METs 
were 7.5.  There was no hyperthyroid heart disease.  Upon 
examination, the heart had a normal sinus rhythm.  There was 
a systolic 2/6 murmur with a click over the aortic valve.  
There were no rales or edema.  The diagnoses were CAD, 
hypercholesterolemia, rheumatic fever with rheumatic heart 
disease with aortic valve surgery, and diabetes mellitus type 
2.  The examiner opined that it was less likely as not that 
the veteran's CAD was related to his service-connected 
rheumatic heart disease and rheumatic fever at the expiration 
of service.  In a July 2007 addendum, the examiner stated 
that he was unable to determine whether CAD or rheumatic 
heart disease was causing the veteran's current signs and 
symptoms.

In January 2006 an EKG revealed a sinus rhythm of 60 and left 
atrial enlargement, but showed no acute changes.  The veteran 
then complained of left chest wall pain.  The veteran stated 
that a stress test in December was normal.

VA medical records dated in January 2007 show that the 
veteran denied any chest pains, palpitations, or dyspnea.  In 
February 2007, he denied any chest pains or palpitations.  An 
evaluation of the heart revealed a regular rhythm without 
murmur, clicks, or gallops.

The veteran underwent a VA heart examination in June 2007 
which included review of VA medical and private hospital 
records obtained pursuant to the Board's March 2007 remand.  
He had no angina, but reported some dyspnea on exertion after 
swimming 400 to 500 yards.  He had to stop every 100 yards to 
rest for a few minutes before continuing and was short-winded 
and fatigued after swimming but otherwise he had no dyspnea.  
He did not complain of syncope, but reported periods of 
lightheadedness.  There was no history of known myocardial 
infarction or congestive heart failure.  He did not have a 
cardiac transplant or angioplasty.  During a treadmill stress 
test he achieved METs of 7.  He did not have hyperthyroid 
heart disease.  On examination, the heart had a regular 
rhythm and a normal size by percussion.  Heart sounds were S1 
and S2.  There was a click over the aortic valve and he had a 
mild systolic murmur graded 1-2.  There were no signs of 
congestive heart failure.  The diagnoses were CAD, status 
post coronary artery bypass graft times 2, and acute 
rheumatic fever diagnosed during active service with 
rheumatic heart disease and aortic valve replacement.  The 
examiner opined that it was less likely that CAD was related 
to rheumatic heart disease and found that he seemed to be 
more symptomatic with fatigue and dyspnea on exertion.

The Board finds that a rating in excess of 60 percent for 
rheumatic heart disease with aortic valve replacement is not 
warranted.  The competent medical evidence shows the veteran 
had a left ventricular ejection fraction (LVEF) of 50 percent 
in April 2005.  There is no evidence of congestive heart 
failure.  Medical records dated from September 2003 to 
January 2006 reflect complaints of dyspnea, fatigue, 
dizziness, and chest pain.  However, there were no complaints 
of syncope in January 2007 and February 2007 treatment 
records which are also silent for complaints of dyspnea, 
fatigue, angina, dizziness, or syncope.  In addition, the 
medical records reflect a workload that ranged from 10 METs 
in June 2004 to 7 METs in June 2007.  Here, the competent 
medical evidence does not show chronic congestive heart 
failure; a workload of 3 METs or less resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or a left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104 (2007).  Therefore, the Board 
finds that the criteria for a higher rating are not met.

The Board has considered whether the veteran is entitled to a 
higher rating for rheumatic heart disease with aortic valve 
replacement under other potentially applicable codes 
including DC 7017 (coronary bypass surgery) and DC 7016 
(heart valve replacement).  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, under DCs 7000 and 7016, a rating 
of 100 percent is warranted for chronic congestive heart 
failure; a workload of 3 METs or less resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or a left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  Here, the competent medical evidence does not show 
that these schedular criteria for a rating of 100 percent 
have been met under any of these diagnostic codes.  
Accordingly, a rating of no more than 60 percent is warranted 
pursuant to DCs 7000, 7016, and 7017.  38 C.F.R. § 4.104 
(2007).
The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

While the evidence reflects that the veteran was hospitalized 
for a coronary artery bypass graft aortic valve replacement 
in 1999, there is no evidence that his disability has 
required frequent periods of hospitalization.  Hospital 
records dated from January 2001 to February 2006 show 
treatment of non-service connected disabilities.  There is no 
evidence of frequent hospitalization for treatment of 
rheumatic heart disease.  Neither does the record reflect 
marked interference with his employment solely due to his 
service-connected disability.  In fact, in September 2006 the 
veteran testified that he retired from his job as an 
information representative in 1996 prior to the filing of his 
increased rating claim in 2003.  Here, the record does not 
support a finding that the veteran is unemployed due to his 
rheumatic heart disease.  For these reasons, the Board finds 
that referral for consideration of the assignment of an 
extraschedular rating for this disability is not warranted.

Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claim for a rating in 
excess of 60 percent for rheumatic heart disease with aortic 
valve replacement and his claim is therefore denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).






ORDER

Entitlement to an initial rating greater than 60 percent for 
rheumatic heart disease with aortic valve replacement is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


